           Case 3:20-cv-09443-VC Document 27 Filed 04/13/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TRAVELERS PROPERTY CASUALTY                        Case No. 20-cv-09443-VC
  COMPANY OF AMERICA,
                 Plaintiff,                          ORDER GRANTING MOTION TO
                                                     DISMISS DUTY TO DEFEND CLAIM;
           v.                                        DISMISSING WITHOUT PREJUDICE
                                                     REMAINING CLAIMS
  SALESFORCE.COM, INC.,
                                                     Re: Dkt. No. 18
                 Defendant.


       Salesforce’s motion to dismiss Travelers’ claim for declaratory relief that Travelers has

no duty to defend in the Texas state court litigation is granted. Travelers has a duty to defend

Salesforce in any lawsuit where the underlying factual allegations create potential liability for

conduct covered by the insurance policy. See Montrose Chemical Corporation of California v.

Superior Court, 6 Cal. 4th 287, 299-300 (1993). This duty continues until Travelers can

conclusively establish that the nature of the lawsuit and the claims that may be brought in the

lawsuit fall outside the scope of coverage. See id. at 300. Given that all parties agree that

Salesforce’s negligent conduct is covered by the policy, and considering the early stage of the

Texas state court litigation, Travelers cannot show that there is no potential for coverage. The

facts underlying the Texas litigation could support claims for negligence—indeed, the Texas

plaintiffs originally brought negligence claims. Moreover, Salesforce, in defending itself in the

Texas litigation, might be able to show that it acted only negligently and not intentionally or

knowingly, which could also create a potential for coverage. See Gray v. Zurich Insurance Co.,

65 Cal. 2d 263, 277 (1966). Travelers thus has a continuing duty to defend. The dismissal of this
             Case 3:20-cv-09443-VC Document 27 Filed 04/13/21 Page 2 of 2




claim is without prejudice to Travelers seeking reimbursement of defense costs at the close of the

Texas litigation.

          As to Travelers’ claims relating to indemnification and reimbursement, Salesforce is

correct that these claims are premature because the Texas state court litigation has not yet

concluded. See First Mercury Insurance Co. v. Great Divide Insurance Co., 203 F. Supp. 3d

1043, 1053-54 (N.D. Cal. 2016); Tamrac, Inc. v. California Insurance Guarantee Association,

63 Cal. App. 4th 751, 759 (1998). Indeed, Salesforce would be entitled to a stay of Travelers’

indemnification claim because the factual question of whether Salesforce acted negligently,

which is conduct covered under the insurance policy, or intentionally and knowingly, which is

conduct not covered under the insurance policy, is at the heart of both this lawsuit and the Texas

state court litigation. See Great American Insurance Co. v. Superior Court, 178 Cal. App. 4th

221, 235-36 (2009). However, because both this indemnification claim and the reimbursement

claim are not yet ripe, these claims will be dismissed without prejudice to Travelers renewing

them at the close of the Texas litigation. See Western World Insurance Co. v. County of Hawaii,

2008 WL 2073494, at *2-4 (D. Haw. May 15, 2008); see also First Mercury Insurance, 203 F.

Supp. 3d at 1053-54; Kaiser Foundation Health Plan, Inc. v. Hawaii Life Flight Corporation,

2017 WL 1534193, at *22-24 (D. Haw. Apr. 27, 2017).

          The case is thus dismissed without prejudice.1


          IT IS SO ORDERED.

Dated: April 13, 2021
                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge




1
    Salesforce’s request for judicial notice is granted.


                                                     2
